13‐4792‐cv 
      Rodriguez v. Village Green Realty, Inc. 




 1                                                     In the
 2                     United States Court of Appeals
 3                                       For the Second Circuit
 4                                                         
 5                                                August Term, 2014 
 6                                                 No. 13‐4792‐cv 

 7        HEIDI RODRIGUEZ, individually and as parent and natural guardian 
 8        of the minor child, A.R., and JUAN RODRIGUEZ, individually and as 
 9               parent and natural guardian of the minor child, A.R., 
10                                Plaintiffs‐Appellants, 

11                                                       v. 

12        VILLAGE GREEN REALTY, INC., d/b/a Coldwell Banker Village Green 
13                        Realty, and BLANCA APONTE, 
14                           Defendants‐Appellees. 
15                                        

16                         Appeal from the United States District Court 
17                           for the Northern District of New York. 
18                         No. 11‐cv‐1068 ― Thomas J. McAvoy, Judge. 
19                                               
20                                               
21                                 ARGUED: SEPTEMBER 12, 2014 
22                                    DECIDED: JUNE 2, 2015 
23                                               
24                                               


                                                    
      
        The Clerk of the Court is directed to amend the official caption to conform to 
      the above.  
       




 1        Before: LIVINGSTON and DRONEY, Circuit Judges, and NATHAN, 
 2                                       District Judge. 
 3                                 
 4             
 5            Heidi  and  Juan  Rodriguez,  parents  of  minor  child  A.R., 
 6    brought  suit  for  disability  discrimination  under  the  Fair  Housing 
 7    Act,  42  U.S.C.  §  3601  et  seq.  (“FHA”),  against  Village  Green  Realty, 
 8    Inc.,  a  real  estate  agency,  and Blanca  Aponte,  its  agent.  The United 
 9    States  District  Court  for  the  Northern  District  of  New  York 
10    (McAvoy,  J.)  granted  summary  judgment  for  the  defendants.  We 
11    hold  that  the  district  court  erred  because  there  was  sufficient 
12    evidence  presented  that  A.R.  qualifies  as  disabled  under  the  FHA. 
13    We  also  hold  that  the  FHA’s  prohibition  against  statements  that 
14    “indicate[ ] any preference, limitation, or discrimination based on . . . 
15    handicap,” 42 U.S.C. § 3604(c), may be violated even if the subject of 
16    those  statements  does  not  qualify  as  disabled  under  the  FHA. 
17    Finally,  we  hold  that  the  “ordinary  listener”  standard  is  not 
18    applicable  to  claims  under  42  U.S.C.  §  3604(d)  for  misrepresenting 
19    the availability of housing. 
20             
21            Accordingly, we VACATE the judgment of the United States 
22    District Court for the Northern District of New York and REMAND. 
23                                                
24                                                
25                             SASHA M. SAMBERG‐CHAMPION (Michael G. Allen 
26                             and Timothy M. Smyth, on the brief), Relman, 
27                             Dane & Colfax PLLC, Washington, DC, for 
28                             Plaintiffs‐Appellants. 
29                              

                                                    
      
        The Honorable Alison J. Nathan, of the Southern District of New York, sitting 
      by designation. 



                                                       ‐2‐ 
       




 1                        ARI I. BAUER (Paul S. Ernenwein, on the brief), 
 2                        Catania, Mahon, Milligram & Rider, PLLC, 
 3                        Newburgh, NY, for Defendants‐Appellees. 
 4                         
 5                        Cathy A. Simon and Thomas H. Prouty, 
 6                        Troutman Sanders LLP, Washington, DC; Megan 
 7                        K. Whyte de Vasquez, Washington Lawyers’ 
 8                        Committee for Civil Rights and Urban Affairs, 
 9                        Washington, DC, for the Epilepsy Foundation, 
10                        Autism National Committee, the State of Connecticut 
11                        Office of Protection and Advocacy for Persons with 
12                        Disabilities, National Council on Independent Living, 
13                        Judge David L. Bazelon Center for Mental Health 
14                        Law, the Disability Rights Education & Defense Fund, 
15                        National Disability Rights Network, and AARP as 
16                        amici curiae in support of Plaintiffs‐Appellants. 
17                                           

18    DRONEY, Circuit Judge: 

19          Plaintiffs‐Appellants  Heidi  and  Juan  Rodriguez,  parents  of 

20    minor  child  A.R.,  brought  suit  for  disability  discrimination  under 

21    the  Fair  Housing  Act,  42  U.S.C.  §  3601  et  seq.  (“FHA”),  against 

22    Defendants‐Appellees  Village  Green  Realty,  Inc.,  a  real  estate 

23    agency, and Blanca Aponte, its agent. The plaintiffs allege, inter alia, 

24    that  the  defendants  (1)  made  housing  unavailable  on  the  basis  of 

25    disability in violation of 42 U.S.C. § 3604(f)(1); (2) provided different 



                                             ‐3‐ 
       




 1    terms,  conditions,  and  privileges  of  rental  housing  on  the  basis  of 

 2    disability  in  violation  of  42  U.S.C.  §  3604(f)(2);  (3)  expressed  a 

 3    preference  on  the  basis  of  disability  in  violation  of  42  U.S.C.  § 

 4    3604(c); and (4) misrepresented the availability of rental housing on 

 5    the basis of disability in violation of 42 U.S.C. § 3604(d). The United 

 6    States  District  Court  for  the  Northern  District  of  New  York 

 7    (McAvoy,  J.)  granted  summary  judgment  for  the  defendants  on 

 8    these claims. This appeal followed. 

 9           We  hold  that  the  district  court  erred  because  there  was 

10    sufficient  evidence  presented  that  A.R.  qualifies  as  disabled  under 

11    the  FHA.  We  also  hold  that  the  FHA’s  prohibition  against 

12    statements  that  “indicate[ ]  any  preference,  limitation,  or 

13    discrimination  based  on . . .  handicap,”  42  U.S.C.  §  3604(c),  may  be 

14    violated  even  if  the  subject  of  those  statements  does  not  qualify  as 

15    disabled  under  the  FHA.  Finally,  we  hold  that  the  “ordinary 

16    listener”  standard  is  not  applicable  to  claims  under  42  U.S.C.  § 




                                               ‐4‐ 
       




 1    3604(d) for misrepresenting the availability of housing. Accordingly, 

 2    we VACATE the judgment of the district court and REMAND. 

 3                                                     BACKGROUND 

 4    I.         Factual Background 

 5               Plaintiffs  Heidi  and  Juan  Rodriguez  are  the  parents  of  minor 

 6    child  A.R.1  who  has  Autism  Spectrum  Disorder  and  epilepsy.  This 

 7    suit under the Fair Housing Act arose from text messages about A.R. 

 8    sent  to  Heidi  Rodriguez  by  defendant  Blanca  Aponte,  a  real  estate 

 9    agent.  

10               The  Rodriguez  family  had  rented  a  single  family  home  on  a 

11    month‐to‐month  basis  for  two  years  on  property  located  in 

12    Saugerties, New York. The property was owned by Donnie Morelli 

13    and included two single family homes and twenty‐eight acres. Some 

14    time  in  2010,  the  property  was  listed  for  sale  with  defendant  real 


                                                    
      1 The parties have referred to the minor child by her initials since the initiation of 
      this  lawsuit.  We  will  continue  to  do  the  same.  Heidi  and  Juan  Rodriguez  are 
      proceeding  in  this  action  individually  and  also as  the  parents  and  guardians  of 
      A.R. on her behalf.  



                                                             ‐5‐ 
       




 1    estate agency Village Green Realty, Inc. Defendant Aponte served as 

 2    the listing agent.  

 3           On  January  20,  2011,  Aponte  left  a  letter  at  the  Rodriguez 

 4    home  informing  them  of  Morelli’s  intention  to  sell  the  property  to 

 5    Mansour  Farhandian.    The  letter  stated  that  Farhandian  would  be 

 6    willing to continue to rent to the Rodriguez family, but under certain 

 7    modified  terms,  including  an  increased  rent,  and  asked  the 

 8    Rodriguezes  to  inform  Aponte  whether  they  agreed  to  the  new 

 9    terms.  If  not,  the  letter  stated,  they  would  have  to  vacate  the 

10    premises  by  March  15,  2011.  The  Rodriguezes  did  not  immediately 

11    inform Aponte as to whether they accepted the new terms.   

12           On  January  23,  2011,  Morelli  entered  into  a  purchase 

13    agreement  with  Farhandian;  the  agreement  anticipated  a  closing  in 

14    early  March.  In  order  to  facilitate  the  anticipated  sale,  Aponte 

15    continued  to  try  to  contact  the  Rodriguezes  to  determine  whether 

16    they  intended  to  accept  the  new  lease  terms.  She  texted  Ms. 




                                              ‐6‐ 
       




 1    Rodriguez on January 25 and February 4 inquiring about a response 

 2    to the letter, but Ms. Rodriguez did not respond.  

 3               On  February  6,  2011,  A.R.  suffered  two  grand  mal  seizures.2 

 4    Ms. Rodriguez called Morelli from the hospital to inform him about 

 5    the seizures and tell him that it was “not the time” for her and Mr. 

 6    Rodriguez  to  be  negotiating  with  Aponte.  J.A.  146.  The  next  day, 

 7    Aponte texted Ms. Rodriguez:3 “Hi Please respond to my notices! If 

 8    you have an attorney please have them get in touch w me,” J.A. 230, 

 9    to which Ms. Rodriguez replied: “Please call Donnie [Morelli] for an 

10    update.” Id. Aponte wrote back: “Will do.” Id.4 

11               This began the exchange of text messages from February 7 to 

12    23  that  are  the  principal  subject  of  this  action.  On  February  7, 

13    Aponte wrote to Ms. Rodriguez that she had “[j]ust spoke[n] w[ith] 
                                                    
      2    A grand mal seizure is described later in the text. 
       
      3  Excerpts from the text messages between Aponte and Ms. Rodriguez quote the 
      actual  language  of  the  messages,  including  typographical  errors,  except  where 
      otherwise indicated. 
       
      4  During  this  period,  Ms.  Rodriguez  was  communicating  directly  with  Morelli 

      about A.R.’s condition.  



                                                      ‐7‐ 
       




 1    Donnie [Morelli]” and that, “[w]hile [they were] both sympathetic to 

 2    [Ms.  Rodriguez’s]  situation,”  Morelli  was  selling  the  property  and 

 3    Aponte would “be proceeding with legal action to remove you from 

 4    [the]  premises.”  Id.  After  several  exchanges  regarding  scheduling  a 

 5    time  for  Aponte  to  inspect  the  Rodriguezes’  home,  Ms.  Rodriguez 

 6    stated,  

 7                  We are not leaving. Where do you want us 
 8                  to  go  with  a  sick  child? . . .  Why  do  you 
 9                  keep  on  harassing  and  insisting  that  we 
10                  move? . . .  When  you  were  told  of  my 
11                  daughter  being  sick  we  werenʹt  asking  for 
12                  free  rent  or  anything  of  the  sort.  Just  to  be 
13                  understood  and  left  alone  to  deal  with  her 
14                  medical  issues  without  being  bothered  by 
15                  you asking us to leave our home. 

16    J.A.  231.  Aponte  replied  that  she  had  “not  asked  you  to  leave”  but 

17    that  she  had  received  no  response  from  the  Rodriguezes  about  the 

18    new  owner’s  rental  terms.  Id.  In  reply,  Ms.  Rodriguez  complained 

19    about  the  “poorly  maintained  icy  road”  near  the  home  and 

20    questioned  how  vehicles  could  get  up  the  road  “[o]r  better  yet  an 

21    ambulance for my daughter if needed.” Id. Aponte responded, 



                                                 ‐8‐ 
       




 1                  This has nothing to do with what we were 
 2                  just  speaking  about[.]  Fact  is  that  if  I  can 
 3                  get  up  and  down  emergency  vehicles 
 4                  should  be  able  to as  well. This  has  been an 
 5                  unusually  cold  and  snow  filled  Winter. 
 6                  So maybe you should consider relocating to 
 7                  a  better  and  more  easily  accessible 
 8                  Location. 
 9                   
10    Id. 

11           A  few  days  later,  on  February  16,  Ms.  Rodriguez  sent  a  text 

12    message  to  Aponte  stating  that  she  needed  to  reschedule  the 

13    inspection because A.R. had suffered the second seizure and needed 

14    to return to the hospital for testing. J.A. 232. This led to the following 

15    exchange: 

16                  [Aponte  (February  16,  7:42  p.m.):]  Just 
17                  spoke  w  my  lawyer  for  management 
18                  company..  We  will  accept  your 
19                  rescheduling appointment for Friday if you 
20                  provide      verification     of     medical 
21                  appointment  for  your  daughter.  The 
22                  prospective  new  owner  is  very  concerned 
23                  about  continuing  your  lease  with  you 
24                  Childs medical situation and will probably 




                                                ‐9‐ 
       




 1                   not want to rent to you.5 I think we need to 
 2                   let you know that we will not be renting to 
 3                   you!  Please  plan  on  rel  Please  make  plans 
 4                   to  relocate.  We  will  give  you  Until  end  of 
 5                   March. Respond to me. . Not to mr Morelli 
 6                   Blanca 

 7                   [Ms.  Rodriguez  (February  16,  8:16  p.m.):] 
 8                   What are you talking about? 

 9                   [Aponte  (February  16,  8:42  p.m.):]  Exactly 
10                   what  I  said.  You  have  cancelled  our 
11                   appointment  because  of  issues  with  your 
12                   daughterʹs  illness.  We  want  verification  of 
13                   your appointment.. That being said. . . The 
14                   new  owner  has  decided  not  to  continue  to 
15                   rent  to  you  because  your  daughter  should 
16                   be in a more convenient location to medical 
17                   treatment  

18                   [Ms.  Rodriguez  (February  16,  9:04  p.m.):] 
19                   You  spoke  to  the  new  owner  that  fast  and 
20                   he  made  a  decision  not  to  rent  to  us 
21                   because  my  daughter  has  seizures?  Or  is 
22                   this you decision? 

23                   I am confused. 

24                          [Aponte (February 17, 7:11 a.m.):] The new 
25                          owner is concerned by your statement that 
                                                    
      5  Aponte  admitted  that  she  never  communicated  with  the  prospective  buyer, 
      Farhandian, concerning A.R’s medical condition and that she fabricated this and 
      the following statements that purported to represent Farhandian’s view of A.R.’s 
      conditions.  



                                                 ‐10‐ 
       




 1                    emergency  vehicles  cannot  reach  you 
 2                    should  your  daughter  be  at  risk.  Also 
 3                    concerned  about  you  not  making  place 
 4                    readily available for inspection and thinks I 
 5                    should  have  a  key  that  is  the  right  of  a 
 6                    landlord  and  his  representative.  For  me,  I 
 7                    only  have  your  statement  that  your 
 8                    daughter us sick Do u have verification? 

 9    J.A. 232‐33. 

10          On  February  23,  Aponte  reiterated  that  the  new  owner  was 

11    concerned  about  renting  to  the  Rodriguezes  because  of  Ms. 

12    Rodriguez’s  statement  that the  home  was  not  “readily accessible  to 

13    emergency vehicles,” which Aponte stated was a “major concern as 

14    to  liability.”  J.A.  234‐35.  She  further  stated,  “I  think  that  your 

15    tenancy  is  over.  Will  verify after speaking  to  both  Donnie  [Morelli] 

16    and buyer.” J.A. 235.   

17          In  addition  to  learning  of  A.R.’s  medical  problems  from  the 

18    text  messages  from  Ms.  Rodriguez,  Aponte  obtained  information 

19    around  the  same  time  about  A.R.  from  the  Rodriguezes’  neighbor, 

20    Tammy Drost. Drost, who lived in the second house on the property 




                                                ‐11‐ 
       




 1    that  was  being  sold,  was  a  special  education  aide  at  A.R.’s 

 2    elementary  school,  and  A.R.’s  “personal  assistant”  at  the  school. 

 3    Drost  had  frequent  contact  with  Aponte  and  told  Aponte  that  A.R. 

 4    was  autistic,  may  be  epileptic  and  was  placed  in  a  special  class  at 

 5    school.  Ms.  Rodriguez  testified  at  her  deposition  that  she  believed 

 6    that Morelli, who was also aware of A.R.’s diagnoses, seizures, and 

 7    special educational services, had also told Aponte this information.  

 8           Although  the  sale  between  Morelli  and  Farhandian  was  not 

 9    completed, Plaintiffs began looking for new housing in late January 

10    or early February of 2011, when it became “very apparent that [they] 

11    were not wanted,” and they moved to another home in September of 

12    that  year.  J.A.  196.  In  the  interim,  the  Rodriguezes  complied  with 

13    Aponte’s request for higher rent beginning in March.  

14    II.    Proceedings in District Court 

15           In September 2011, plaintiffs filed this action, alleging that the 

16    defendants  had  violated  the  Fair  Housing  Act,  42  U.S.C.  §  3601  et 




                                               ‐12‐ 
       




 1    seq. (“FHA”). In their amended complaint, the plaintiffs claimed that 

 2    the real estate agency and Aponte had (1) made housing unavailable 

 3    on  the  basis  of  disability  in  violation  of  42  U.S.C.  §  3604(f)(1);  (2) 

 4    provided  different  terms,  conditions,  and  privileges  of  rental 

 5    housing  on  the  basis  of  disability  in  violation  of  42  U.S.C.  § 

 6    3604(f)(2);  (3)  expressed  a  preference  on  the  basis  of  disability  in 

 7    violation  of  42  U.S.C.  §  3604(c);  and  (4)  misrepresented  the 

 8    availability of rental housing on the basis of disability in violation of 

 9    42 U.S.C. § 3604(d).6  

10               The  plaintiffs  and  defendants  cross‐moved  for  summary 

11    judgment.7  On  October  10,  2013,  the  district  court  granted 

12    defendants’ motion with respect to the claims at issue here, holding 

13    that  the  plaintiffs  had  not  come  forward  with  sufficient  admissible 

                                                    
      6   Plaintiffs  also  brought  a  claim  under  42  U.S.C.  §  3617,  which  has  been 
      voluntarily dismissed and is not at issue in this appeal.  
       
      7 The plaintiffs sought only partial summary judgment. The district court granted 

      that  motion  solely  on  the  question  of  whether  Village  Green  Realty  was 
      vicariously  liable  for  Aponte’s  actions,  which  is  not  at  issue  in  this  appeal.  The 
      plaintiffs’ motion was denied in all other respects.  



                                                       ‐13‐ 
       




 1    evidence to allow a reasonable factfinder to conclude that A.R. was 

 2    disabled as defined by the FHA.8 Rodriguez v. Vill. Green Realty, Inc., 

 3    No. 1:11‐cv‐1068, 2013 WL 5592703, at *9‐10 (N.D.N.Y. Oct. 10, 2013) 

 4    (“Rodriguez  I”).  The  plaintiffs  moved  for  reconsideration  of  the 

 5    district  court’s  dismissal  of  their  claims  under  42  U.S.C.  §  3604(c) 

 6    and (d), arguing that for those claims it is irrelevant whether A.R. is 

 7    disabled,  because  these  FHA  provisions  apply  to  any  person 

 8    aggrieved  by  a  statement  indicating  a  preference  or  discrimination 

 9    based on handicap or a misrepresentation of availability because of 

10    handicap.  Although  the  district  court  agreed  upon  reconsideration 

11    that  subsections  (c)  and  (d)  apply  more  broadly  than  subsection  (f) 


                                                    
      8  The  FHA  uses  the  term  “handicap”  rather  than  “disability.”  See  42  U.S.C.  §§ 
      3602(h),  3604.  The  FHA  definition  of  “handicap,”  though,  historically  was 
      virtually  identical  to  the  definition  of  “disability”  in  the  Americans  with 
      Disabilities Act of 1990 (“ADA”), Pub. L. No. 101‐336, 104 Stat. 327 (codified as 
      amended at 42 U.S.C. § 12101 et seq. (2008)), and disability scholars tend to prefer 
      the term “disability.” We will therefore treat the two terms interchangeably and 
      use  “disability”  in  this  opinion.    See  Bhogaita  v.  Altamonte  Heights  Condo.  Assʹn, 
      Inc., 765 F.3d 1277, 1285 n.2 (11th Cir. 2014) (using the terms interchangeably for 
      similar reasons); see also Robert G. Schwemm, Housing Discrimination Law and 
      Litigation § 11D:1 n.* (database updated 2014) (discussing the near identity of the 
      statutory definitions under the FHA and ADA). 



                                                       ‐14‐ 
       




 1    as to standing to bring a claim, the court still dismissed these claims, 

 2    finding that there was insufficient evidence that Aponte’s statements 

 3    about A.R. indicated a preference, limitation or discrimination based 

 4    on  handicap,  or  that  a  dwelling  was  not  available  because  of 

 5    handicap. Rodriguez v. Vill. Green Realty, Inc., No. 1:11‐cv‐1068, 2013 

 6    WL 6058577, at *3 (N.D.N.Y. Nov. 15, 2013) (“Rodriguez II”). 

 7           This appeal followed.  

 8                                    DISCUSSION 

 9           Plaintiffs  contend  that  the  district  court  erred  in  dismissing 

10    their  claims  on  the  basis  of  lack  of  disability.  Plaintiffs  assert  that 

11    A.R.  meets  the  FHA’s  definition  of  disabled  because  her  epilepsy 

12    and  autism  substantially  limit  her  ability  to  learn.    See  42  U.S.C.  § 

13    3602(h)(1);  24  C.F.R.  §  100.201.  They  also  argue,  in  the  alternative, 

14    that  regardless  of  whether  A.R.  is  actually  disabled  under  the  Act, 

15    Aponte  “regarded”  her  as  having  an  impairment  that  substantially 

16    limited  her  in  a  major  life  activity.  See  42  U.S.C.  §  3602(h)(3);  24 




                                                ‐15‐ 
       




 1    C.F.R.  §  100.201.  Finally,  the  plaintiffs  argue  that  the  district  court 

 2    erroneously  concluded  that  an  ordinary  listener  could  not  have 

 3    interpreted  Aponte’s  statements  as  reflecting  disability‐based 

 4    discrimination.  

 5    I.     Standard of Review 

 6           This  Court  reviews  the  district  courtʹs  grant  of  summary 

 7    judgment  de  novo.  Regʹl  Econ.  Cmty.  Action  Program,  Inc.  v.  City  of 

 8    Middletown,  294  F.3d  35,  45  (2d  Cir.  2002)  (“RECAP”),  superseded  by 

 9    statute on other grounds, ADA Amendments Act of 2008, Pub. L. No. 

10    110‐325, 122 Stat. 3553 (“ADAAA”). Summary judgment is required 

11    where “the movant shows that there is no genuine dispute as to any 

12    material  fact  and  the  movant  is  entitled  to  judgment  as  a  matter  of 

13    law.”  Fed.  R.  Civ.  P.  56(a).  “In  assessing  the  record  to  determine 

14    whether there  is a genuine  issue  to  be tried  as  to  any material  fact, 

15    the  court  is  required  to  resolve  all  ambiguities  and  draw  all 

16    permissible  factual  inferences  in  favor  of  the  party  against  whom 




                                                ‐16‐ 
       




 1    summary  judgment  is  sought.”9  Stone  v.  City  of  Mount  Vernon,  118 

 2    F.3d 92, 99 (2d Cir. 1997). A fact is “material” for these purposes if it 

 3    “might  affect  the  outcome  of  the  suit  under  the  governing  law.” 

 4    Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute of 

 5    fact is “genuine” if “the evidence is such that a reasonable jury could 

 6    return a verdict for the nonmoving party.” Id.  

 7    II.        Statutory Framework 

 8               This  appeal  requires  us  to  address  the  1988  Amendments  to 

 9    the FHA, which extended the Fair Housing Act’s protections against 

10    housing  discrimination  to  disabled  individuals.  See  Fair  Housing 

11    Amendments  Act  of  1988,  Pub.  L.  No.  100‐430,  102  Stat.  1619 

12    (codified at 42 U.S.C. § 3601 et seq.). We are guided by our decisions 

13    interpreting  similar  language  that  appeared  in  the  Americans  with 




                                                    
      9  We  note  that  the  2010  amendments  to  the  Federal  Rules  of  Civil  Procedure 
      replaced “issue” with “dispute” because “‘[d]ispute’ better reflects the focus of a 
      summary‐judgment determination.” See Fed. R. Civ. 56(a) advisory committee’s 
      note to 2010 amendment. 



                                                       ‐17‐ 
       




 1    Disabilities  Act  (“ADA”),  42  U.S.C.  §  12101  et  seq.,  prior  to  the 

 2    ADA’s amendment in 2008. 10  

 3               A.         Definition of “Handicapped” 

 4               The  FHA  makes  it  unlawful  “[t]o  discriminate  in  the  sale  or 

 5    rental, or to otherwise make unavailable or deny, a dwelling to any 

 6    buyer or renter because of a handicap” or “[t]o discriminate against 

 7    any person in the terms, conditions, or privileges of sale or rental of 

 8    a dwelling, or in the provision of services or facilities in connection 

 9    with such dwelling, because of a handicap.” 42 U.S.C. § 3604(f). The 

10    Act  also  forbids  the  representation  “to  any  person  because  of  .  .  . 

11    handicap . . . that any dwelling is not available for inspection, sale, 

12    or  rental  when  such  dwelling  is  in  fact  so  available.”  Id.  §  3604(d). 


                                                    
      10  Until  2008,  the  ADA  definition  of  “disability”  was  virtually  identical  to  the 
      FHA definition of “handicap,” and so the Court’s interpretation of the ADA was 
      frequently  applied  to  the  FHA.  Compare  42  U.S.C.  § 3602(h), with the ADA, § 3, 
      104  Stat.  at  329‐30.  Congress  amended  the  ADA,  including  its  definition  of 
      “disability,”  in  2008.  See  ADAAA,  §  4,  122  Stat.  at  3555‐57.  The  FHA,  however, 
      was not similarly amended and so our FHA interpretation is still guided by pre‐
      ADAAA cases. See Bhogaita, 765 F.3d at 1288 (holding that the FHA should still 
      be interpreted in line with the preamendment ADA). 
       



                                                       ‐18‐ 
       




 1    Both  provisions  prohibit  action  taken  “because  of  .  .  .  handicap,” 

 2    and, as such, require that plaintiffs show the existence of a disability 

 3    within the meaning of the FHA in order to state a claim under these 

 4    subsections.11 

 5               To  demonstrate  a  disability  under  the  FHA,  a  plaintiff  must 

 6    show:  (1)  “a  physical  or  mental  impairment  which  substantially 

 7    limits  one  or  more . . .  major  life  activities”;  (2)  “a  record  of  having 

 8    such  an  impairment”;  or  (3)  that  he  or  she  is  “regarded  as  having 

 9    such an impairment.”  42 U.S.C. § 3602(h); see RECAP, 294 F.3d at 46.  

10    Prongs 1 and 3, which we will refer to as the “actually disabled” test 




                                                    
         We  evaluate  claims  that  a  defendant  discriminated  “because  of”  a  disability 
      11

      under  the  burden‐shifting  framework  established  in  McDonnell  Douglas  Corp.  v. 
      Green, 411 U.S. 792 (1973). Under that framework, the plaintiff must first establish 
      a  prima  facie  case  of  housing  discrimination  by  showing,  among  other  things, 
      that  a  relevant  person  is  a  member  of  a  protected  class  –  in  this  case,  that  the 
      plaintiffs’  child  is  disabled.  See  Mitchell  v.  Shane,  350  F.3d  39,  47  (2d  Cir.  2003).  
      Once  the  plaintiff  establishes  “a  prima  facie  case  of  discrimination,  the  burden 
      shifts to the defendant to assert a legitimate, nondiscriminatory rationale for the 
      challenged  decision.  If  the  defendant  makes  such  a  showing,  the  burden  shifts 
      back  to  the  plaintiff  to  demonstrate  that  discrimination  was  the  real  reason  for 
      the defendant’s action.” Id. (citation omitted).  



                                                         ‐19‐ 
       




 1    and  the  “regarded  as”  test,  respectively,  are  the  two  definitions 

 2    relevant here. 

 3           B.     Subsection 3604(c) 

 4           Subsection 3604(c) of the FHA prohibits “mak[ing], print[ing], 

 5    or  publish[ing],  or  caus[ing]  to  be  made,  printed,  or  published  any 

 6    notice, statement, or advertisement, with respect to the sale or rental 

 7    of  a  dwelling  that  indicates  any  preference,  limitation,  or 

 8    discrimination based on . . . handicap . . . , or an intention to make 

 9    any  such  preference,  limitation,  or  discrimination.”  42  U.S.C.  § 

10    3604(c).  This  Court  has  interpreted  this  provision  in  the  context  of 

11    racial discrimination to mean that “a plaintiff could bring an action 

12    . . .  if  the  defendant’s  [statements]  ‘suggest[ed]  to  an  ordinary  reader 

13    that a particular race [was] preferred or dispreferred for the housing 

14    in  question,’  regardless  of  the  defendant’s  intent.”  Ragin  v.  Harry 

15    Macklowe  Real  Estate  Co.,  6  F.3d  898,  905  (2d  Cir.  1993)  (“Ragin  II”) 

16    (third and fourth alterations in original) (emphasis added) (quoting 

17    Ragin v. N.Y. Times Co., 923 F.2d 995, 999 (2d Cir. 1991) (“Ragin I”)).  



                                                ‐20‐ 
      




1    III.       Whether A.R. is Disabled 

2               The  plaintiffs  argue  that  A.R.  is  disabled  under  the  FHA 

3    because her impairments substantially limit the major life activity of 

4    learning  or,  in  the  alternative,  because  Aponte  treated  A.R.’s 

5    impairments  as  if  they  substantially  limited  a  major  life  activity.12 

6    We hold that the district court erred in granting summary judgment 

7    to  defendants  on  the  ground  that  A.R.  did  not  have  a  disability 
                                                   
     12 The defendants, on appeal, challenge the plaintiffs’ standing to bring this suit. 
     Although the plaintiffs contend this issue is not properly before the Court due to 
     the  defendants’  lack  of  cross  appeal,  standing  is  necessary  to  our  jurisdiction. 
     RECAP, 294 F.3d at 46 n.2. That said, the plaintiffs’ allegation that Aponte forced 
     them to leave their home because of their daughter’s disability and the emotional 
     harm  they  suffered  as  a  result  of  Aponte’s  statements  concerning  A.R.  are 
     sufficient to satisfy the “injury in fact” requirement. See Leibovitz v. N.Y.C. Transit 
     Auth., 252 F.3d 179, 184‐85 (2d Cir. 2001); see also LeBlanc‐Sternberg v. Fletcher, 67 
     F.3d  412,  424‐25  (2d  Cir.  1995)  (“The  FHA  confers  standing  to  challenge  such 
     discriminatory  practices  on  any  ‘aggrieved  person,’  42  U.S.C.  § 
     3613(a)(1)(A). . . . This  definition  requires  only  that  a  private  plaintiff  allege 
     ‘injury in fact’ within the meaning of Article III of the Constitution, that is, that 
     he allege ‘distinct and palpable injuries that are “fairly traceable” to [defendants’] 
     actions.’ An injury need not be economic or tangible in order to confer standing.” 
     (quoting Havens Realty Corp. v. Coleman, 455 U.S. 363, 375–76 (1982))); cf. Ragin II, 
     6 F.3d at 904 (holding that plaintiffs “confronted by advertisements indicating a 
     preference based on race” had standing to raise a claim under section 3604(c) of 
     the FHA). Defendants also argue that the plaintiffs lack standing because A.R. is 
     not disabled within the meaning of the FHA and therefore the plaintiffs’ injuries 
     do not bear a sufficient nexus to discrimination based on disability; we need not 
     reach  this  argument,  though,  because  –  as  will  be  discussed  –  we  find  that  the 
     plaintiffs have raised a genuine dispute as to whether A.R. is disabled. 



                                                      ‐21‐ 
       




 1    within the meaning of the FHA because there is sufficient evidence 

 2    from  which  a  reasonable  jury  could  conclude  that  A.R.  was  either 

 3    substantially  limited  in  the  major  life  activity  of  learning  or  that 

 4    Aponte  regarded  A.R.  as  substantially  limited  in  the  major  life 

 5    activities of learning or obtaining housing.  

 6           A.     “Actually Disabled” Under Section 3602(h)(1) 

 7           “[A]n  individual  is  considered  disabled  [under  42  U.S.C. 

 8    § 3602(h)(1)]  if  he  or  she:  (1)  suffers  from  a  physical  or  mental 

 9    impairment, that (2) affects a major life activity, and (3) the effect is 

10    ‘substantial.’”  RECAP,  294  F.3d  at  46.  “Major  life  activities  include 

11    ‘functions  such  as  caring  for  one’s  self,  performing  manual  tasks, 

12    walking,  seeing,  hearing,  speaking,  breathing,  learning,  and 

13    working.’” Id. at 47 (quoting, inter alia, 24 C.F.R. § 100.201(b)).  

14            The  applicable  regulations  define  a  “[p]hysical  or  mental 

15    impairment”  to  include  epilepsy  and  autism.  24  C.F.R. 

16    § 100.201(a)(2).  Epilepsy  is  a  brain  disorder  that  causes  recurring 

17    seizures.  U.S.  Nat’l  Library  of  Med.,  Epilepsy,  MedlinePlus, 



                                              ‐22‐ 
       




 1    http://www.nlm.nih.gov/medlineplus/epilepsy.html  (last  updated 

 2    Apr.  14,  2015).  People  with  epilepsy  can  experience  different  types 

 3    of  seizures,  including  grand  mal  and  petit  mal  seizures.  U.S.  Nat’l 

 4    Library       of      Med.,       Absence             Seizure,     MedlinePlus, 

 5    http://www.nlm.nih.gov/medlineplus/ency/article/000696.htm  (last 

 6    updated May 12, 2015). Grand mal seizures typically result in rigid 

 7    muscles,  followed  by  violent  muscle  contractions  and  loss  of 

 8    consciousness.  U.S.  Nat’l  Library  of  Med.,  Generalized  Tonic‐Clonic 

 9    Seizure,  MedlinePlus,  http://www.nlm.nih.gov/medlineplus/ency/ 

10    article/000695.htm  (last  updated  May  12,  2015).  Petit  mal  seizures, 

11    also  known  as  absence  seizures,  generally  involve  staring  episodes 

12    lasting  fewer  than  15  seconds.  U.S.  Nat’l  Library  of  Med.,  Absence 

13    Seizure,  supra.  People  experiencing  this  type  of  seizure  undergo  a 

14    change in consciousness or alertness. Id. 

15           Autism       spectrum    disorder        is      a    neurological    and 

16    developmental disorder that “affects how a person acts and interacts 




                                              ‐23‐ 
       




 1    with others, communicates, and learns.” U.S. Nat’l Library of Med., 

 2    Autism            Spectrum             Disorder,            MedlinePlus, 

 3    http://www.nlm.nih.gov/medlineplus/autismspectrumdisorder.html 

 4    (last updated May 26, 2015). The “essential features” of the disorder 

 5    are “persistent impairment in . . . social interaction” and “restricted, 

 6    repetitive  patterns  of  behavior,  interests,  or  activities.”  Am. 

 7    Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental Disorders 

 8    53 (5th ed. 2013) (“DSM‐5”). “Manifestations of the disorder . . . vary 

 9    greatly.”  Id.  Deficits  in  social  communication  can  range  from 

10    abnormalities in eye contact to failure to initiate or respond to social 

11    interactions.  Id.  at  50.  One  example  of  characteristic  repetitive 

12    behavior is “[h]ighly restricted, fixated interests that are abnormal in 

13    intensity.” Id. A diagnosis of autism spectrum disorder requires that 

14    these  symptoms  “limit  or  impair  everyday  functioning.”  Id.  at  53. 

15    “In  young  children  with  autism  spectrum  disorder,  lack  of  social 

16    and  communication  abilities  may  hamper  learning,  especially 




                                            ‐24‐ 
       




 1    learning  through  social  interaction  or  in  settings  with  peers.  .  .  . 

 2    Extreme  difficulties  in  planning,  organization,  and  coping  with 

 3    change  negatively  impact  academic  achievement,  even  for  students 

 4    with above‐average intelligence.” Id. at 57. 

 5           The  first  question  is  whether  the  plaintiffs  have  provided 

 6    sufficient evidence to create a genuine dispute that A.R. suffers from 

 7    an impairment. The plaintiffs’ evidence includes a sworn declaration 

 8    from A.R.’s pediatrician, Dr. Irene Flatau, which states: 

 9                  A.R.’s  medical  history  shows  that  she  has 
10                  been  diagnosed  with  epilepsy  since  2010. 
11                  This  causes  her  to  experience  grand  mal 
12                  seizures,  the  most  intense  type  of  seizure, 
13                  during  which  she  loses  consciousness  and 
14                  suffers violent muscle contractions, as well 
15                  as  petit  mal  seizures,  also  known  as 
16                  “absence”  seizures,  during  which  a  person 
17                  briefly  and  suddenly  lapses  into 
18                  unconsciousness.  
19                   
20                  . . . In  addition,  A.R.  has  been  diagnosed 
21                  with Autism Spectrum Disorder[.]   

22    J.A.  229.  Ms.  Rodriguez  also  testified  that  A.R.  has  been  diagnosed 

23    with autism, suffers from petit and grand mal seizures, and receives 



                                               ‐25‐ 
       




 1    medical treatment and special services in school for these conditions. 

 2    This evidence is sufficient to create a genuine dispute as to whether 

 3    A.R. has a “physical or mental impairment” under the FHA. See 24 

 4    C.F.R. § 100.201(a)(2).  

 5           We  must  then  determine  whether  the  district  court  erred  in 

 6    holding  that  there  was  insufficient  evidence  from  which  a 

 7    reasonable jury could conclude that A.R.’s impairments substantially 

 8    limited  her  ability  to  learn.  In Toyota  Motor  Manufacturing, Kentucky, 

 9    Inc. v. Williams, 534 U.S. 184 (2002), superseded by statute ADAAA, § 4, 

10    122  Stat.  at  3554,  the  Supreme  Court  decided  that  “substantially 

11    limit[s]”  in  the  ADA’s  definition  of  “disability”  required  that  an 

12    impairment  “prevent[]  or  severely  restrict[]”  an  individual’s  major 

13    life activity. Toyota Motor, 534 U.S. at 198; accord Capobianco v. City of 

14    N.Y.,  422  F.3d  47,  57  (2d  Cir.  2005)  (“[T]he  mere  fact  that  an 

15    impairment  requires  an  individual  to  perform  a  task  differently 

16    from  the average  person  does  not  mean  that  she  is  disabled  within 




                                              ‐26‐ 
       




 1    the meaning of the ADA . . . .”). “The impairment’s impact must . . . 

 2    be  permanent  or  long  term,”  Toyota  Motor,  534  U.S.  at  198,  and  it 

 3    must  be  evaluated  “with  reference  to  measures  that  mitigate  the 

 4    individual’s  impairment,”  Sutton  v.  United  Air  Lines,  Inc.  527  U.S. 

 5    471, 475 (1999), superseded by statute, ADAAA, § 4, 122 Stat. at 3556. 13 

 6               Defendants argue that this Circuit requires the submission of 

 7    medical  evidence  to  establish  a  disability  under  the  FHA  and  that 

 8    plaintiffs’  claims  fail  for  their  failure  to  present  admissible  medical 

 9    evidence  concerning  how  A.R.’s  epilepsy  and  autism  affected  her 

10    learning.  However,  medical  evidence  as  to  the  extent  of  an 

11    individual’s impairment is not always required to survive summary 

12    judgment.  Neither  the  ADA  or  the  FHA’s  text,  nor  the  respective 
                                                    
      13 Congress amended the ADA in 2008 “to reject the standards enunciated by the 
      Supreme Court in Toyota Motor Manufacturing, Kentucky, Inc. v. Williams, 534 
      U.S. 184 (2002),” and “to reject the requirement enunciated by the Supreme Court 
      in  Sutton  v.  United  Air  Lines,  Inc., 527  U.S. 471 (1999) and its companion cases 
      that  whether  an  impairment  substantially  limits  a  major  life  activity  is  to  be 
      determined  with  reference  to  the  ameliorative  effects  of  mitigating  measures.”  
      ADAAA,  §  2(b)(2),  (4),  122  Stat.  at  3554.  As  mentioned  previously,  though,  the 
      FHA was not similarly amended and so our FHA interpretation is still guided by 
      pre‐ADAAA  cases,  including  Toyota  Motor  and  Sutton.  See  Bhogaita,  765  F.3d  at 
      1288.  



                                                       ‐27‐ 
       




 1    implementing  regulations  require  medical  evidence  to  establish  a 

 2    genuine  dispute  of  material  fact  regarding  the  impairment  of  a 

 3    major  life  activity  at  the  summary  judgment  stage.  Instead,  Toyota 

 4    Motor  requires  “[a]n  individualized  assessment”  to  determine  the 

 5    existence  of  a  disability.  Toyota  Motor,  534  U.S.  at  199.  Medical 

 6    testimony  may  be  helpful  to  show  that  an  impairment  is 

 7    substantially limiting, but it is not always necessary. See E.E.O.C. v. 

 8    AutoZone,  Inc.,  630  F.3d  635,  643‐44  (7th  Cir.  2010);  Head  v.  Glacier 

 9    Nw., Inc., 413 F.3d 1053, 1058‐59 (9th Cir. 2005).  

10           Our  decision  in  Heilweil  v.  Mount  Sinai  Hospital,  32  F.3d  718 

11    (2d  Cir.  1994),  is  not  to  the  contrary,  as  defendants  contend.  The 

12    statement  in  Heilweil  that  “[n]o  medical  proof  substantiate[d]”  the 

13    plaintiff’s  disability  claim  under  the  Rehabilitation  Act  was  limited 

14    to  the  context  of  that  case.  Id.  at  723.  In  Heilweil,  the  issue  that 

15    required  such  proof  was  the  extent  to  which  the  conceded 

16    impairment  of  asthma  limited  the  plaintiff  in  the  major  life  activity 




                                                ‐28‐ 
       




 1    of  working.  Id.  at  722‐23.  The  plaintiff  claimed  that  her  asthma 

 2    prevented  her  from  working  in  the  hospital  where  she  had  been 

 3    employed. Id. at 723. Both the plaintiff’s own statements and those of 

 4    her doctor showed, however, that her asthma was only exacerbated 

 5    in a particular unventilated area in the hospital, and not at different 

 6    locations with different air quality. Id. It was in this context that we 

 7    dismissed the plaintiff’s contrary contention that she was unable to 

 8    work in the general environment of the hospital as mere speculation 

 9    given  the  absence  of  corroborating  medical  evidence.    Id.    Thus, 

10    because  the  plaintiff  only  showed  that  she  was  unable  to  work  in 

11    one  particular  area  of  the  hospital  due  to  her  asthma,  she  did  not 

12    raise  a  genuine  issue  of  material  fact  as  to  whether  she  was 

13    substantially limited in the major life activity of working. Id. at 723‐

14    24.  

15            As  the  outcome  of  Heilweil  reflects,  conclusory  declarations 

16    are insufficient to raise a question of material fact. See Davis v. New 




                                              ‐29‐ 
       




 1    York, 316 F.3d 93, 100 (2d Cir. 2002). However, non‐medical evidence 

 2    that  conveys,  in  detail,  the  substantially  limiting  nature  of  an 

 3    impairment may be sufficient to survive summary judgment. 

 4           Here,  the  plaintiffs  have  presented  sufficient  evidence  to 

 5    create a genuine dispute of material fact as to whether A.R.’s ability 

 6    to  learn  was  substantially  limited  by  her  impairments.  The  district 

 7    court concluded that the plaintiffs’ testimony “does not explain how 

 8    A.R.’s  condition  may  have  substantially  limited  a  major  life 

 9    activity,” Rodriguez I, 2013 WL 5592703, at *6, and that there was “no 

10    objective  assessment  or  indication  of  the  degree  of  any  [e]ffect  of 

11    A.R.’s impairments on her school work or learning ability such that 

12    it can reasonably be said that any limitation is substantial,” id. at *8. 

13    This  summary  of  the  evidence  fails  “to  resolve  all  ambiguities  [or] 

14    draw all permissible factual inferences” in favor of the plaintiffs. See 

15    Stone, 118 F.3d at 99.   




                                              ‐30‐ 
      




1               In  reaching  its  conclusion,  the  district  court  did  not  note 

2    relevant  deposition  testimony  from  Ms.  Rodriguez.  For  example, 

3    Ms.  Rodriguez  testified  that  A.R.  was  provided  with  an 

4    Individualized Education Plan (“IEP”)14 at school since summer 2009 

5    and was classified as “OHI.”15 According to Ms. Rodriguez, A.R. had 

6    been diagnosed with autism at the beginning of 2009. As a result of 

7    her classification as OHI and the provisions of her IEP, A.R. received 

8    at  her  school  “counsel[]ing,  individual,  group  counsel[]ing,  .  .  . 


                                                   
     14  “A  state  receiving  federal  funds  under  the  [Individuals  with  Disabilities 
     Education  Act  (‘the  IDEA’),  20  U.S.C.  §  1400  et  seq.]  must  provide  disabled 
     children with a free and appropriate public education . . . .” R.E. v. N.Y.C. Dep’t of 
     Educ., 694 F.3d 167, 174‐75 (2d Cir. 2012). To ensure compliance, a school district 
     must  create  an  IEP  for  each  qualifying  child.  Id.  at  175.  “The  IEP  is  a  written 
     statement  that  sets  out  the  child’s  present  educational  performance,  establishes 
     annual  and  short‐term  objectives  for  improvements  in  that  performance,  and 
     describes  the  specially  designed  instruction  and  services  that  will  enable  the 
     child  to  meet  those  objectives.”  Id.  (internal  quotation  marks  and  citation 
     omitted); see also 20 U.S.C. § 1414(d) (setting forth the information to be included 
     in an IEP).   
      
     15 “OHI” stands for “other health impairments” and is one of the categories used 

     to define a “child with a disability” under the IDEA. See 20 U.S.C. § 1401(3)(A)(i). 
     “Other  health  impairment  means  having  limited  strength,  vitality,  or  alertness, 
     including a heightened alertness to environmental stimuli, that results in limited 
     alertness with respect to the educational environment, that . . . [a]dversely affects 
     a childʹs educational performance.” 34 C.F.R. § 300.8(c)(9)(ii). 



                                                      ‐31‐ 
       




 1    [occupational  therapy],  speech  and  physical  therapy  .  .  .  different 

 2    testing accommodation[s], note takers, various things being read to 

 3    her,  extra  time  to  complete  tasks,  extra  time  to  take  tests,  [and] 

 4    homework  modifications.”  J.A.  165‐66.  Defendants  argue  that  the 

 5    receipt of special education services is not, by itself, determinative as 

 6    to whether a child qualifies as disabled. We agree. A child receiving 

 7    services under the IDEA “need not be ‘substantially limit[ed]’ in the 

 8    major  life  activity  of  learning,”  so  “one  may  therefore  qualify  as 

 9    ‘disabled’  under  the  IDEA  for  purposes  of  that  statute  without 

10    demonstrating  a  ‘substantially  limit[ing]’  impairment.”  Ellenberg  v. 

11    N.M.  Military  Inst.,  572  F.3d  815,  821  (10th  Cir.  2009)  (alterations  in 

12    original).  Here, however, it is not just that A.R. qualified for an IEP 

13    that is dispositive in determining whether she qualifies as disabled. 

14    Rather,  the  nature  of  the  specific  services  she  requires  shows  the 

15    extent  to  which  her  impairments  affect  her  ability  to  learn,  and  the 

16    additional  evidence  of  how  she  has  struggled  notwithstanding  her 




                                                ‐32‐ 
       




 1    IEP  and  the  support  she  receives at  school  create a  triable question 

 2    of fact precluding summary judgment. Cf. id. at 821 n.6 (noting that 

 3    the  plaintiff  “could  have  used  her  particular  individualized 

 4    education  program  to  show  specific  evidence  of  substantial 

 5    impairment, but did not”).  

 6           Ms.  Rodriguez  also  testified  that  A.R.’s  petit  mal  seizures 

 7    cause  her  to  “blink[]  off”  for  short  periods  of  time.  J.A.  177.  For 

 8    example,  when  experiencing  these  seizures,  A.R.  will  stop  mid‐

 9    sentence,  having  forgotten  what  she  was  saying,  or  she  will  miss 

10    part  of  a  program  when  watching  television  and  not  recall  what 

11    happened.  According  to  Ms.  Rodriguez,  A.R.  began  experiencing 

12    petit  mal  seizures  in  August  or  September  2010,  when  A.R.  was 

13    entering  fifth  grade.  Ms.  Rodriguez  testified  that  A.R.  received 

14    special  academic  services  throughout  fifth  grade,  and  that  her 

15    grades  in  sixth  grade  –  while  initially  good  –  “kept  going 

16    considerably  lower.”  J.A.  172.  By  the  time  A.R.  reached  seventh 




                                               ‐33‐ 
       




 1    grade in September 2012, she was still having petit mal seizures and 

 2    still  struggling  with  school.  This  testimony  therefore  also 

 3    demonstrates  the  magnitude  of  A.R.’s  impairment  in  the  area  of 

 4    learning. See Hanneke M. de Boer et al., The Global Burden and Stigma 

 5    of Epilepsy, 12 Epilepsy & Behav. 540, 542 (2008) (stating that “[o]ne 

 6    major  area  of  cognitive  malfunctioning  in  people  with  epilepsy  is 

 7    memory  impairment”  and  that  frequent  seizures  can  “impair 

 8    learning  of  new  information  because  of  the  amount  of  time  the 

 9    person is unaware of the environment”).  

10          In addition, on February 6, 2011 – during the time of the text 

11    message  exchange  with  Aponte  –  A.R.  had  her  first  of  two  grand 

12    mal  seizures.  She  was  taken  to  the  hospital  and  then  suffered  the 

13    second grand mal seizure on the way home. She was again taken to 

14    the  hospital.  Shortly  following  these  seizures,  A.R.  was  removed 

15    from  her  school  because  her  medications  were  causing  her  to  have 

16    “outbursts” and the school was “not able to provide her with a one‐




                                             ‐34‐ 
       




 1    on‐one  aide,”  making  it  “more  of  a  safety  risk  to  have  her  there.”16 

 2    J.A. 166‐67. She was then home schooled by a tutor (provided by the 

 3    school  system),  who  had  to  “double  [her]  time  because  they  could 

 4    not  even  get  through  the  stuff  with  her.”  J.A.  167‐68.  She  did  not 

 5    return  to  school  until  the  last  week  of  June  and  did  not  finish  her 

 6    fifth grade course work until August 2011. Although the defendants 

 7    are  correct  in  observing  that  A.R.’s  grand  mal  seizures  have 

 8    apparently  not  recurred  since  February  2011,  it  is  the  impact  of  her 

 9    impairment,  not  its  most  severe  physical  manifestations,  that  must 

10    be “permanent or long term.” See Toyota Motor, 534 U.S. at 198. Ms. 

11    Rodriguez testified that A.R. was continuing to struggle to keep up 

12    in  school  as  late  as  September  2012.  There  is  therefore  at  least  a 

13    question of fact as to the long‐term impact of the grand mal seizures 

14    alone and in combination with her other conditions on A.R.’s ability 


                                                    
         See  Sutton,  527  U.S. at 482  (“[I]f  a person  is  taking  measures  to  correct  for,  or 
      16

      mitigate,  a  physical  or  mental  impairment,  the  effects  of  those  measures  –  both 
      positive  and  negative  –  must  be  taken  into  account  when  judging  whether  that 
      person is ‘substantially limited’ in a major life activity and thus ‘disabled.’”).  



                                                       ‐35‐ 
       




 1    to  learn.  Cf.  Joan  K.  Austin  et  al.,  Does  Academic  Achievement  in 

 2    Children  with  Epilepsy  Change  over  Time?,  41  Developmental  Med.  & 

 3    Child  Neurology  473,  478  (1999)  (finding  no  trend  of  improved 

 4    academic  achievement  among  children  “whose  seizure  conditions 

 5    changed  from  high  to  low  severity,”  and  hypothesizing  that  “[o]ne 

 6    possible explanation for this finding . . . is that these children missed 

 7    out  on  learning  information  during  the  period  when  their  seizure 

 8    conditions were severe and [they] were not able to catch up”).  

 9          In  addition  to  this  evidence,  the  plaintiffs  also  submitted 

10    medical  evidence  to  demonstrate  the  extent  of  A.R.’s  limitations, 

11    including  a  May  2009  developmental‐behavioral  evaluation,  a  June 

12    2009 occupational therapy initial evaluation, and progress notes and 

13    reports  from  A.R.’s  pediatric  neurologists  in  2010  and  2011.  The 

14    plaintiffs  offered  these  documents  in  opposition  to  defendants’ 

15    motion  for  summary  judgment.  The  documents  were  cited  in 

16    plaintiffs’  opposition  brief,  quoted  in  plaintiffs’  response  to 




                                             ‐36‐ 
       




 1    defendants’ Local Rule 56.1 statement, and presented as attachments 

 2    to  the  declaration  of  plaintiffs’  attorney,  who  attested  that  they  are 

 3    true  and  accurate  copies,  and  were  produced  under  a  protective 

 4    order for A.R.’s medical records.  

 5           The defendants first raised an objection to the admissibility of 

 6    these  records  in  their  reply  brief  in  support  of  their  motion  for 

 7    summary judgment, which was filed on October 4, 2013. On October 

 8    7, 2013, the district court noted on the docket that the parties’ cross‐

 9    motions  for  summary  judgment  would  be  decided  without  oral 

10    argument. On October 10, 2013 – just six days after defendants first 

11    objected  to  the  admissibility  of  the  medical  records  –  the  district 

12    court  issued  its  opinion  in  Rodriguez  I,  in  which  it  found  that  the 

13    records  were  inadmissible  because  they  were  unauthenticated  and 

14    there was no indication that they were complete and accurate copies 

15    of A.R.’s medical records. See Rodriguez I, 2013 WL 5592703, at *6. It 

16    therefore  does  not  appear  that  the  plaintiffs  had  an  opportunity  to 




                                               ‐37‐ 
       




 1    respond  to  the  defendants’  objections  or  to  supplement  the  record 

 2    with  additional  documentation  to  authenticate  and  certify  the 

 3    records prior to the district court’s ruling. See Fed. R. Civ. P. 56(c)(2) 

 4    advisory  committee’s  note  to  2010  amendment  (“[A]  party  may 

 5    object  that  material  cited  to  support  or  dispute  a  fact  cannot  be 

 6    presented  in  a  form  that  would  be  admissible  in  evidence.  The 

 7    objection  functions  much  as  an  objection  at  trial,  adjusted  for  the 

 8    pretrial  setting.  The  burden  is  on  the  proponent  to  show  that  the 

 9    material is admissible as presented or to explain the admissible form 

10    that is anticipated.”); cf. H. Sand & Co. v. Airtemp Corp., 934 F.2d 450, 

11    454 (2d Cir. 1991) (stating that Fed. R. Civ. P. 56 “does not . . . require 

12    that  parties  authenticate  documents  where  [the  non‐offering  party] 

13    did not challenge the authenticity of the documents”).  

14           Having  reviewed  these  medical  records,  we  note  that  their 

15    appearance,  contents,  and  substance  are  what  one  would  expect  of 

16    such  records  and  support  plaintiffs’  claim  that  they  are  what  they 




                                              ‐38‐ 
       




 1    appear  to  be.  Cf.  Fed.  R.  Evid.  901(b)(4)  (stating  that  the 

 2    authentication  requirement  can  be  satisfied  by  “[t]he  appearance, 

 3    contents,  substance,  . . . or  other  distinctive  characteristics  of  the 

 4    item,  taken  together  with  all  the  circumstances”);  United  States  v. 

 5    Pluta, 176 F.3d 43, 49 (2d Cir. 1999) (“[T]he burden of authentication 

 6    does not require the proponent of the evidence to . . . prove beyond 

 7    any  doubt  that  the  evidence  is  what  it  purports  to  be.  Rather,  the 

 8    standard  for  authentication,  and  hence  for  admissibility,  is  one  of 

 9    reasonable  likelihood.”  (alteration  in  original)  (internal  quotation 

10    marks and citation omitted)); United States v. Bagaric, 706 F.2d 42, 67 

11    (2d  Cir.  1983)  (“The  requirement  of  authentication  is  satisfied  by 

12    evidence  sufficient  to  support  a  finding  that  the  matter  is  what  its 

13    proponent  claims.  This  finding  may  be  based  entirely  on 

14    circumstantial      evidence,     including      [a]ppearance,       contents, 

15    substance . . . and  other  distinctive  characteristics  of  the  writing.” 

16    (alterations  in  original)  (internal  quotation  marks  and  citations 




                                               ‐39‐ 
       




 1    omitted)),  abrogated  on  other  grounds  by  Natʹl  Org.  for  Women,  Inc.  v. 

 2    Scheidler,  510  U.S.  249  (1994).  The  record  also  indicates  that  these 

 3    records  were  produced  by  the  medical  providers  themselves.  See 

 4    Smyth  Decl.,  App’x  A,  Tab  5  at  2  (facsimile  transmittal  page  from 

 5    eRiver  Neurology);  id.,  App’x  A,  Tab  8  at  2  (HIPAA  authorization 

 6    signed  by  Ms.  Rodriguez  authorizing  release  of  A.R.’s  records  to 

 7    plaintiffs’ counsel); id., App’x A, Tab 9 at 2 (cover letter to plaintiffs’ 

 8    counsel  describing  photocopying  fee  from  school  district  where 

 9    A.R.’s  evaluating  occupational  therapist  was  employed).  These 

10    documents therefore seem like the type that likely could have been 

11    authenticated  and  certified,  had  plaintiffs  had  the  opportunity  to 

12    respond.   

13           Moreover, although the district court stated that these records 

14    were “inadmissible,” the court still considered them, reviewed them 

15    in  some  detail,  and  concluded  that  they  were  “insufficient  to 

16    establish  a  medical  condition  that  substantially  limits  one  or  more 




                                                ‐40‐ 
       




 1    major  life  activities.”  Rodriguez  I,  2013  WL  5592703,  at  *6‐8. 

 2    Accordingly,  although  we  conclude  that  the  non‐medical  evidence 

 3    discussed  above  is  sufficient  to  raise  a  genuine  dispute  as  to  the 

 4    extent  of  A.R.’s  limitations,  we  will  consider  these  medical  records 

 5    as  well.  Cf.  Sony  Corp.  v.  Elm State  Elecs.,  Inc.,  800  F.2d  317,  320  (2d 

 6    Cir.  1986)  (describing  the  Second  Circuit’s  “strong  preference  for 

 7    resolution of disputes on their merits” and “preference for resolving 

 8    doubts  in  favor  of  a  trial  on  the  merits”);  Cargill,  Inc.  v.  Sears 

 9    Petroleum  &  Transp. Corp.,  334 F.  Supp.  2d  197,  247  (N.D.N.Y.  2004) 

10    (“Because  of  the  preference  to  have  issues  and  claims  decided  on 

11    their  merits,  rather  than  on  the  basis  of  a  procedural  shortcoming, 

12    the exclusion of otherwise relevant evidence on technical grounds is 

13    generally not favored . . . .”).  

14           We  find  that  the  medical  records  submitted  by  the  plaintiffs 

15    further  support  plaintiffs’  claims  of  how  severely  A.R.’s 




                                                  ‐41‐ 
       




 1    impairments  affect  her  ability  to  learn.17  In  May  2009,  at  the 

 2    recommendation  of  A.R.’s  school,  the  Rodriguezes  took  A.R.  to  see 

 3    pediatrician  Dr.  Monica  R.  Meyer  for  a  developmental‐behavioral 

 4    evaluation. Dr. Meyer recorded the Rodriguezes’ concern that A.R.’s 

 5    “anxieties . . . have led to a plateauing in her school work and her no 

 6    longer  performing  well  in  school.”  J.A.  250.  She  diagnosed  A.R.  as 

 7    having  “pervasive  developmental  disorder”  and  noted  that  this 

 8    condition,  along  with  A.R.’s  anxiety,  “impact[s]  her  life  in  general, 

 9    her performance at school and her peer interactions.” J.A. 254‐55. Dr. 

10    Meyer  found  that “[a]t  school,  [A.R.]  belongs  in  an  integrated  class 

11    with  a  special  education  teacher  who  has  experience  working  with 

12    children  on  the  autistic  spectrum.”  J.A.  255.  Dr.  Meyer  also 

13    recommended  counseling,  social  skills  training,  occupational 



                                                    
      17  These  records  include  progress  notes  from  A.R.’s  pediatric  neurologists,  Drs. 
      Glenn  Y.  Castaneda  and  Faith  Goring‐Britton;  a  developmental‐behavioral 
      evaluation  by  Dr.  Monica  R.  Meyer,  a  developmental‐behavioral  pediatrician; 
      and  an  occupational  therapy  initial  evaluation  by  Meg  Simmons‐Jackson,  a 
      licensed and registered occupational therapist.  



                                                       ‐42‐ 
       




 1    therapy,  and  “accommodations  that  lessen  the  impact  of  [A.R.’s] 

 2    anxiety on her academic performance.” Id. 

 3          An  occupational  therapy  initial  evaluation  conducted  by 

 4    A.R.’s  school  system  in  2009  following  A.R.’s  autism  diagnosis 

 5    found  that  she  had  “difficulty  registering  visual  and  movement 

 6    input”  and  “misses  written/demonstrated  directions.”  J.A.  260.  The 

 7    evaluation  also  noted  that  A.R.  “requires  more  external  supports 

 8    than  her  peers  to  participate  in  learning,”  “is  currently  not 

 9    registering input that will help her attend to the task at hand,” “[has] 

10    [t]olerance within the learning environment [that] is less than that of 

11    her peers,” and “[has] [a]vailability for learning within the learning 

12    environment [that] is less than that of her peers.” J.A. 259.  

13          In November 2010, shortly before the events of February 2011, 

14    pediatric  neurologist  Dr.  Glenn  Castaneda  diagnosed  and  treated 

15    A.R.’s  epilepsy.  His  notes  confirm  that  the  Rodriguezes  observed 




                                            ‐43‐ 
       




 1    that  A.R.’s  petit  mal  seizures  were  “beginning  to  affect  her  school 

 2    work as her grades [were] deteriorating.” J.A. 247.  

 3           Finally,  Dr.  Castaneda’s  records  from  March  2011  state  that 

 4    Ms. Rodriguez reported that A.R.’s conditions were “causing a lot of 

 5    distress  for  [A.R.] . . . and  [that]  she  ha[d]  been  off  of  school  for  at 

 6    least  a  couple  of  weeks.”  J.A.  241.  At  the  time  of  Ms.  Rodriguez’s 

 7    deposition in September 2012, A.R. was in her first week of seventh 

 8    grade,  and  she  was  still  experiencing  petit  mal  seizures  and  was 

 9    “having struggles [with school] already.” J.A. 172, 176‐77. 

10           Whether  just  considering  the  non‐medical  evidence,  or  also 

11    considering this medical evidence, the evidence as to the severity of 

12    A.R.’s  learning  limitations  is  sufficient  to  survive  summary 

13    judgment.  A  jury  could  reasonably  infer  from  the  extensive 

14    educational support A.R. receives that she is significantly limited in 

15    her  ability  to  independently  register  and  process  information,  pay 

16    attention  to  educators,  take  notes,  read,  and  complete  her 




                                                 ‐44‐ 
       




 1    homework. See Gummo v. Vill. of Depew, N.Y., 75 F.3d 98, 107 (2d Cir. 

 2    1996)  (“If,  as  to  the  issue  on  which  summary  judgment  is  sought, 

 3    there  is  any  evidence  in  the  record  from  which  a  reasonable 

 4    inference could be drawn in favor of the opposing party, summary 

 5    judgment is improper.”). These skills are fundamental to learning, as 

 6    are  the  ability  to  remember  information  and  to  follow  written  or 

 7    demonstrated  directions  —  abilities  that  may  also  be  substantially 

 8    limited  by  A.R.’s  petit  mal  seizures  and  autism,  according  to 

 9    plaintiffs’  evidence.  Where  these  skills  are  limited,  it  follows  that 

10    A.R.’s  ability  to  learn  may  be  substantially  limited.  See  Emory  v. 

11    AstraZeneca Pharm. LP, 401 F.3d 174, 181‐82 (3d Cir. 2005) (reversing 

12    a  grant  of  summary  judgment  because  evidence  that  plaintiff’s 

13    “limitations  interfere  with  his  ability  to  read  and  process 

14    information,  as  well  as  basic  math  skills  or  the  filling  out  of 

15    paperwork,”  was  sufficient  to  create  a  genuine  issue  as  to  whether 

16    he was substantially limited in the major life activity of learning); cf. 




                                              ‐45‐ 
       




 1    Branham v. Snow, 392 F.3d 896, 903‐04 (7th Cir. 2004) (holding that a 

 2    reasonable  juror  could  find  the  plaintiff  substantially  limited  in  the 

 3    activity  of  eating  based  on  his  diabetes,  his  limitations  after 

 4    receiving  treatment,  and  the  side  effects  of  that  treatment). 

 5    Significantly,  this  conclusion  is  supported  by  the  fact  that,  despite 

 6    the extra help A.R. receives at school, her grades began deteriorating 

 7    in fifth grade and she has continued to struggle in sixth and seventh 

 8    grade. See Sutton, 527 U.S. at 482. Drawing all permissible inferences 

 9    in favor of the plaintiffs, they have presented sufficient evidence at 

10    this stage of the litigation to create a genuine dispute as to whether 

11    A.R.’s ability to learn is substantially limited. 

12           B.     “Regarded as” Disabled Under Section 3602(h)(3) 

13           Plaintiffs  also  challenge  the  district  court’s  conclusion  that 

14    “there is insufficient evidence upon which a fair minded trier of fact 

15    could  reasonably  conclude  that  Aponte  regarded  A.R.  as  having  a 

16    handicap.”  Rodriguez  I,  2013  WL  5592703,  at  *9.  According  to  the 

17    regulations  issued  by  the  Department  of  Housing  and  Urban 



                                               ‐46‐ 
       




 1    Development, one is regarded as having an impairment if, inter alia, 

 2    she  “[h]as  a  physical  or  mental  impairment  that  does  not 

 3    substantially limit one or more major life activities but that is treated 

 4    by  another  person  as  constituting  such  a  limitation.”  24  C.F.R. 

 5    § 100.201(d)(1).  Prior  to  the  2008  enactment  of  the  ADAAA,  the 

 6    regulations  implementing  the  ADA  contained  a  substantially 

 7    identical provision, which we held required a plaintiff to “show that 

 8    defendants  perceived  [the  plaintiff’s]  impairment  as  substantially 

 9    limiting  the  exercise  of  a  major  life  activity.”  Reeves  v.  Johnson 

10    Controls World Servs., Inc., 140 F.3d 144, 153 (2d Cir. 1998).18 




                                                    
      18    Following the enactment of the ADAAA,  
       
                            [a]n  individual  meets  the  requirement  of  “being 
                            regarded  as  having  such  an  impairment”  [under 
                            the  ADA]  if  the  individual  establishes  that  he  or 
                            she  has  been  subjected  to  an  action  prohibited 
                            under  this  chapter  because  of  an  actual  or 
                            perceived  physical  or  mental  impairment  whether 
                            or not the impairment limits or is perceived to limit 
                            a major life activity. 
                             



                                                          ‐47‐ 
       




 1                “Proving  that  a[]  [plaintiff]  is  regarded  as  disabled  .  .  .  is  a 

 2    question  embedded  almost  entirely  in  the  [defendant’s]  subjective 

 3    state of mind.” Ross v. Campbell Soup Co., 237 F.3d 701, 709 (6th Cir. 

 4    2001). 

 5                          This  Court  has  consistently  held  where 
 6                          subjective issues regarding a litigantʹs state 
 7                          of  mind  .  .  .  are  squarely  implicated, 
 8                          summary  judgment  would  appear  to  be 
 9                          inappropriate and a trial indispensable. . . . 
10                          Furthermore,  a  sojourn  into  an  adherentʹs 
11                          mind‐set  will  inevitably  trigger  myriad 
12                          factual  inferences,  as  to  which  reasonable 
13                          persons  might  differ  in  their  resolution. 
14                          Traditionally,  this  function  has  been 
15                          entrusted to the jury. 

16    Patrick v. LeFevre, 745 F.2d 153, 159 (2d Cir. 1984) (citations omitted). 

17               The  first  step  of  our  analysis  is  to  determine  the  major  life 

18    activity  at  issue.  Cf.  Reeves,  140  F.3d  at  153‐54.    The  plaintiffs 

19    primarily  contend  that  Aponte’s  text  messages  show  that  she 

20    perceived  A.R.’s  epilepsy  as  substantially  limiting  her  in  the  major 

                                                    
      42  U.S.C.  §  12102(3)(A);  see  also  Hilton  v.  Wright,  673  F.3d  120,  128‐29  (2d  Cir. 
      2012)  (per  curiam)  (discussing  the  amendment  to  the  ADA’s  “regarded  as” 
      provision).  As noted above, the FHA was not similarly amended. 



                                                       ‐48‐ 
       




 1    life activity of obtaining housing. They also argue that she regarded 

 2    A.R. as substantially limited in her ability to learn.  

 3           This  Court  has  not  determined  whether  “obtaining  housing” 

 4    is  a  major  life  activity,  but  the  Fourth  Circuit  has  held  that  it  is. 

 5    United States v. S. Mgmt. Corp., 955 F.2d 914, 919 (4th Cir. 1992). We 

 6    agree. “Major life activities means functions such as caring for oneʹs 

 7    self,  performing  manual  tasks,  walking,  seeing,  hearing,  speaking, 

 8    breathing, learning and working.” 24 C.F.R. § 100.201(b). But this list 

 9    is “not exclusive.” Reeves, 140 F.3d at 150; see also Bartlett v. N.Y. State 

10    Bd.  of  Law  Exam’rs,  226  F.3d  69,  79‐80  (2d  Cir.  2000).  Major  life 

11    activities are “those activities that are of central importance to daily 

12    life,”  Toyota  Motor,  534  U.S.  at  197,  including  reading,  Bartlett,  226 

13    F.3d at 80, and interacting with others, Jacques v. DiMarzio, Inc., 386 

14    F.3d 192, 202‐04 (2d Cir. 2004). On the other end of the spectrum are 

15    those  activities  that  are  “insufficiently  fundamental,”  such  as 

16    performing  housework  and  shopping.  Colwell  v.  Suffolk  Cnty.  Police 




                                                ‐49‐ 
       




 1    Dep’t, 158 F.3d 635, 642‐43 (2d Cir. 1998). The ability to obtain shelter 

 2    is  among  the  most  basic  of  human  needs  and  thus  is  a  “major  life 

 3    activity”  for  purposes  of  the  FHA.  We  note  that  a  person  is  not 

 4    substantially  limited  in  the  major  life  activity  of  obtaining  housing 

 5    simply  because  she is  unable to,  or  regarded  as  unable  to,  live  in  a 

 6    particular dwelling.  Rather, a person is substantially limited if, due 

 7    to her impairment, she cannot live or is regarded as unable to live in 

 8    a  broad  class  of  housing  that  would  otherwise  be  accessible  to  her. 

 9    Cf. Sutton, 527 U.S. at 491‐92.   

10           We  now  turn  to  whether  the  plaintiffs’  evidence  is  sufficient 

11    for  a  reasonable  juror  to  conclude  that  Aponte  perceived  A.R.’s 

12    impairments as substantially limiting her in the activities of learning 

13    or  obtaining  housing.  The  district  court  concluded  that  “the  only 

14    limitations  expressed”  by  these  messages  were  with  respect  to  the 

15    ability  of  an  ambulance  to  reach  the  property,  “not  whether  A.R. 




                                               ‐50‐ 
       




 1    was  limited  with  respect  to  a  major  life  activity.”  Rodriguez  I,  2013 

 2    WL 5592703, at *9. We disagree. 

 3           First, there is sufficient evidence to create a genuine dispute as 

 4    to  whether  Aponte  perceived  A.R.  as  substantially  limited  in  her 

 5    ability  to  learn.  Aponte  knew  from  Drost  –  the  Rodriguezes’ 

 6    neighbor  and  A.R.’s  aide  at  school  –  that  A.R.  was  autistic  and 

 7    received  special  education  services  at  school.  Aponte  learned  from 

 8    Ms. Rodriguez, and likely from Morelli as well, that A.R. is epileptic. 

 9    Although  Aponte’s  statement  in  her  text  messages  that  “[t]he 

10    prospective  new  owner  is  very  concerned  about  continuing  your 

11    lease with you Childs medical situation and will probably not want 

12    to rent to you,” J.A. 232, does not illuminate what medical condition 

13    is  at  issue  or  why  she  thought  the  condition  would  be  of  concern, 

14    answering  those  questions  and  determining  Aponte’s  mental  state 

15    should be left to the jury. See LeFevre, 745 F.2d at 159. 




                                               ‐51‐ 
       




 1           Second,  there  is  also  evidence  that  Aponte  perceived  A.R.  as 

 2    substantially limited in her ability to obtain housing. Aponte wrote 

 3    in her text messages to Ms. Rodriguez: 

 4                 “The  new  owner  has  decided  not  to 
 5                 continue  to  rent  to  you  because  your 
 6                 daughter  should  be  in  a  more  convenient 
 7                 location to medical treatment[.]” J.A. 233. 

 8                “The  new  owner  is  concerned  by  your 
 9                 statement  that  emergency  vehicles  cannot 
10                 reach you should your daughter be at risk.” 
11                 Id. 

12                “When  all  these  concerns  came  up  about 
13                 your  daughter  being  seriously  ill  and 
14                 emergency vehicles not being able to get to 
15                 her!  That is  of  major  concern  as  to  liability 
16                 which you raised!!” Id. at 235. 

17           Arguably,  Aponte  expresses  through  these  messages  a  belief 

18    that,  because  of  her  epilepsy,  A.R.  could  only  live  close  to  facilities 

19    providing  medical  treatment.  If  true,  this  could  certainly  be  a 

20    perceived  substantial  limitation  on  A.R.’s  ability  to  obtain  housing. 

21    By including in the definition of “handicap” “not only those who are 

22    actually  physically  impaired,  but  also  those  who  are  regarded  as 




                                                ‐52‐ 
       




 1    impaired . . . ,  Congress  acknowledged  that  society’s  accumulated 

 2    myths and fears about disability and disease are as handicapping as 

 3    are the physical limitations that flow from actual impairment.” Sch. 

 4    Bd. of Nassau Cnty., Fla. v. Arline, 480 U.S. 273, 284 (1987) (referring to 

 5    section 504 of the Rehabilitation Act of 1973, Pub. L. No. 93‐112, 87 

 6    Stat. 355 (1973) (codified as amended at 29 U.S.C. § 701 et seq.)). The 

 7    1988 Amendments to the FHA, which extended coverage of the Act 

 8    to  disabled  individuals,  were  specifically  aimed  at  rejecting 

 9    “[g]eneralized  perceptions  about  disabilities  and  unfounded 

10    speculations  about  threats  to  safety  .  .  .  as  grounds  to  justify 

11    exclusion.”  H.R.  Rep.  No.  100‐711,  at  18  (1988),  reprinted  in  1988 

12    U.S.C.C.A.N.  2173,  2179.  A  conclusion  that  one  with  epilepsy  can 

13    only  safely  live  in  a  property  close  to  medical  care  is  the  sort  of 

14    “unfounded  speculation” about a disability against  which  the  FHA 

15    is designed to protect, and any denial of housing resulting from such 

16    speculation  would  be  “as  handicapping  as  . . .  the  physical 




                                               ‐53‐ 
       




 1    limitations  that  flow  from  [A.R.’s]  actual  impairment.”  Arline,  480 

 2    U.S. at 284.  

 3               Aponte’s  text  messages  can  also  be  read  to  suggest  that  she 

 4    believed  the  new  owner  would  find  A.R.’s  medical  needs,  in  her 

 5    words,  a  “liability”  and  a  “risk.”    In  extending  coverage  to  those 

 6    individuals  who  are  “regarded  as”  having  a  physical  or  mental 

 7    disability,  Congress  was  concerned  with  impairments  that  “might 

 8    not  diminish  a  person’s  physical  or  mental  capabilities,  but  could 

 9    nevertheless  substantially  limit  that  person[ ] . . .  as  a  result  of  the 

10    negative reactions of others to the impairment.” Id. at 282‐83 & n.10. 

11    One reasonable interpretation of Aponte’s texts is that she believed 

12    A.R.’s impairment made her an undesirable tenant, restricted in her 

13    ability  to  obtain  housing  because  property  owners  would  not  wish 

14    to rent to her.19  


                                                    
      19  As  mentioned  above,  any  such  concerns  would  have  originated  with  Aponte 
      herself,  as  she  had  no  basis  to  believe  that  the  prospective  purchaser  of  the 
      property felt this way. 
       



                                                       ‐54‐ 
       




 1               Because  there  is  sufficient  evidence  to  create  a  genuine 

 2    dispute as to whether A.R. qualifies as disabled for purposes of the 

 3    FHA,  we  vacate  the  district  court’s  grant  of  summary  judgment  on 

 4    plaintiffs’ claims under 42 U.S.C. § 3604(f) and remand.20 

 5               C.         Subsection 3604(d) 

 6               The  district  court  also  dismissed  the  plaintiffs’  subsection 

 7    3604(d) claim. The court found that  

 8                          for  the  §  3604(c)  claim,  Plaintiffs  must 
 9                          demonstrate  that  an  ordinary  listener 
10                          would  believe  that,  in  light  of  all  the 
11                          circumstances,       Aponteʹs        statements 
12                          indicated  a  preference,  limitation  or 
13                          discrimination  based  on  “handicap,”  as 
14                          defined  by  statute.  Similarly,  for  the 
15                          § 3604(d)      claim,      Plaintiffs      must 
16                          demonstrate  that  Aponte  represented  that 
17                          the  apartment  was  not  for  rent  because  of 
18                          “handicap,” as defined by the statute. 

                                                    
      20 Defendants urge that we affirm the district court on the ground that Aponte’s 
      alleged  conduct  was  insufficient  “to  qualify  as  rendering  a  house  unavailable 
      and/or  imposing  discriminatory  terms  and  conditions  for  continued  renting” 
      under  42  U.S.C.  §  3604(f)(1)  and  (2).    As  the  district  court  did  not  reach  this 
      question,  we  decline  to  address  it  in  the  first  instance  on  appeal.  See  Hartford 
      Courant  Co.  v.  Pellegrino,  380  F.3d  83,  90  (2d  Cir.  2004)  (“In  general,  we  refrain 
      from analyzing issues not decided below . . . .”).  



                                                       ‐55‐ 
       




 1    Rodriguez  II,  2013  WL  6058577,  at  *3.    The  court  –  discussing  and 

 2    dismissing  both  claims  together  –  concluded  that  Aponte’s 

 3    statements  were  not  “based  on  handicap”  as  defined  in  the  FHA 

 4    because  there  was  insufficient  evidence  (1)  that  A.R.  was  disabled 

 5    within  the  meaning  of  the  FHA  or  (2)  that  “Aponte  expressed  a 

 6    preference,  limitations,  or  discrimination  against  disabled  persons 

 7    generally or persons whom she regarded as disabled or had a record 

 8    of disability.” Id. In doing so, the district court conflated subsection 

 9    (c) with subsection (d). This was also error.  

10           Subsection (d) makes it unlawful “[t]o represent to any person 

11    because  of  .  .  .  handicap  .  .  .  that  any  dwelling  is  not  available  for 

12    inspection, sale or rental when such dwelling is in fact so available.” 

13    42  U.S.C.  §  3604(d)  (emphasis  added).  The  italicized  language 

14    mirrors subsection 3604(f), which prohibits discrimination “because 

15    of a handicap.” Id. § 3604(f). It is not the same as subsection 3604(c), 

16    which  prohibits  statements  that  “indicate[]  any  preference . . .  based 




                                                  ‐56‐ 
       




 1    on” disability. See Ragin I, 923 F.2d at 999 (relying on the “critical . . . 

 2    verb  ‘indicates’”  to  support  adoption  of  the  “ordinary  reader” 

 3    standard).  It  is  the  “actually  disabled”  or  “regarded  as  disabled” 

 4    standards  –  not  the  ordinary  listener  standard  –  that  is  applied  to 

 5    subsection  3604(d).  Because  the  “ordinary  listener”  standard  does 

 6    not  apply  and  there  is  sufficient  evidence  to  show  that  A.R.  is 

 7    disabled, we also vacate and remand the district court’s dismissal of 

 8    plaintiffs’ subsection 3604(d) claim. 

 9    IV.    Subsection 3604(c) 

10           In  dismissing  plaintiffs’  claim  under  subsection  3604(c),  the 

11    district  court  held  on  reconsideration  that  an  “ordinary  listener” 

12    could not have understood Aponte’s statements concerning A.R. to 

13    indicate  a  preference  based  on  disability.  The  court  based  its 

14    determination  on  the  fact  that  Aponte’s  statements  were  aimed 

15    exclusively at A.R., and that the court had already determined that 

16    the  evidence  was  insufficient  to  establish  that  A.R.  was  in  fact 




                                              ‐57‐ 
       




 1    disabled under the FHA definition. Rodriguez II, 2013 WL 6058577, at 

 2    *3. However, regardless of whether A.R. is disabled under the FHA 

 3    definition,  the  “ordinary  listener”  could  understand  Aponte’s 

 4    statements  to  A.R.’s  mother  as  classifying  A.R.  as  such  and 

 5    expressing discrimination on that basis. For the reasons that follow, 

 6    we  hold  that section  3604(c) can  be  violated  by statements targeted 

 7    at  an  individual  that  convey  to  an  ordinary  listener  that  the 

 8    individual  is  disabled.  In  other  words,  it  is  not  determinative  that 

 9    the individual being addressed is or is not disabled under the FHA; 

10    what matters is whether the ordinary listener would understand the 

11    statements as considering her as such and expressing discrimination 

12    or a preference against her on that basis.21 



                                                    
      21 This analysis of our “ordinary listener” standard is necessitated by the unique 
      circumstances  of  a  case  alleging  discriminatory  statements  targeted  at  an 
      individual  based  on  disability.  While  the  “ordinary  listener”  standard  is  well 
      established in the context of racial discrimination, disability is often a much more 
      contested  classification  that  requires  a  fact  intensive,  case‐by‐case  inquiry.  See 
      Toyota  Motor,  534  U.S.  at  198‐99.  The  determination  becomes  even  more 
      complicated when applying the “ordinary listener” standard to statements made 
      directly to an individual.  



                                                       ‐58‐ 
       




 1           This  approach  is  supported  by  our  decisions  that  have 

 2    emphasized that subsection 3604(c) “‘protect[s] against [the] psychic 

 3    injury’  caused  by  discriminatory  statements  made  in  connection 

 4    with  the  housing  market.”  United  States  v.  Space  Hunters,  Inc.,  429 

 5    F.3d  416,  424‐25  (2d  Cir.  2005)  (alterations  in  original)  (quoting 

 6    Robert G. Schwemm, Discriminatory Housing Statements and § 3604(c): 

 7    A  New  Look  at  the  Fair  Housing  Act’s  Most  Intriguing  Provision,  29 

 8    Fordham  Urb.  L.J.  187,  250  (2001));  see  also  Schwemm,  supra,  at  249 

 9    (noting  that  courts  have  ruled  that  section  3604(c)’s  goals  include 

10    reducing the market‐limiting effect of discriminatory statements and 

11    protecting  “home  seekers  from  suffering  insult,  emotional  distress, 

12    and other intangible injuries”).  

13           We  believe  this  approach  alleviates  the difficulty  in  applying 

14    section  3602(h)’s  definition  of  “handicap  .  .  .  with  respect  to  a 

15    person”  to  subsection  3604(c),  the  only  prohibition  in  section  3604 

16    that  does  not  refer  to  a  “person”  or  “buyer  or  renter.”  In  Toyota 




                                              ‐59‐ 
       




 1    Motor,  the  Supreme  Court  pointed  out  that  the  “the  [ADA]  defines 

 2    ‘disability’  with  respect  to  an  individual.”  Toyota  Motor,  534  U.S.  at 

 3    198.  The  same  is  true  of  the  FHA’s  definition  of  handicap.  See  42 

 4    U.S.C. § 3602(h). According to the Court, this language in the ADA 

 5    “ma[de] clear that Congress intended the existence of a disability to 

 6    be  determined  in  . . .  a  case‐by‐case  manner,”  requiring  “[a]n 

 7    individualized  assessment  of  the  effect  of  an  impairment.”  Toyota 

 8    Motor,  534  U.S.  at  198‐99.  The  Toyota  Motor  Court,  however,  was 

 9    considering  a  pre‐amendment  version  of  a  section  of  the  ADA  that 

10    prohibited  “not  making  reasonable  accommodations  to  the  known 

11    physical  or  mental  limitations  of  an  otherwise  qualified  individual 

12    with  a  disability  who  is  an  applicant  or  employee . . . .”  ADA,  § 

13    102(b)(5)(A),  104  Stat.  at  332  (emphasis  added).  In  referring  to  an 

14    “individual,” this provision of the pre‐amendment ADA is similar to 

15    42  U.S.C.  §  3604(a)‐(b),  (d)‐(f),  all  of  which  refer  to  a  “person”  or 

16    “buyer  or  renter.”  But  subsection  3604(c)  of  the  FHA  –  as  noted 




                                                ‐60‐ 
       




 1    above – is different. Subsection 3604(c) does not refer to attributing a 

 2    disability  to  a  particular  person,  making  the  definition  of 

 3    “handicap . . . with  respect  to  a  person”  and  Toyota’s  individualized 

 4    analysis  inapt.  Indeed,  a  statement  implicating  subsection  3604(c) 

 5    need not be targeted at a single, identifiable individual at all. Thus, 

 6    holding  that  a  statement,  even  when  targeted  at  a  non‐disabled 

 7    individual, can still violate subsection 3604(c) – as long as it conveys, 

 8    to the ordinary listener, a preference against those who are disabled 

 9    as defined by the FHA – accomplishes the goal of subsection 3604(c).  

10           This view of subsection 3604(c) also recognizes that subsection 

11    3604(c) “prohibits all ads that indicate a [disallowed] . . . preference 

12    to an ordinary reader whatever the advertiser’s intent.” Ragin I, 923 

13    F.2d  at 1000;  cf.  Soules  v.  U.S.  Dep’t  of  Hous.  &  Urban  Dev.,  967  F.2d 

14    817,  825  (2d  Cir.  1992)  (“[F]actfinders  may  examine  [the  speaker’s] 

15    intent,  not  because  a  lack  of  design  constitutes  an  affirmative 

16    defense  to  an  FHA  violation,  but  because  it  helps  determine  the 




                                                 ‐61‐ 
       




 1    manner  in  which  a  statement  was  made  and  the  way  an  ordinary 

 2    listener  would  have  interpreted  it.”).  It  would  contradict  the 

 3    language of subsection 3604(c) to hold that what matters is whether 

 4    a person was “regarded as” disabled by the speaker, an inquiry that 

 5    depends on the speaker’s state of mind. See Reeves, 140 F.3d at 153. 

 6    Under  subsection  3604(c),  the  speaker’s  subjective  belief  is  not 

 7    determinative.  What  matters  is  whether  the  challenged  statements 

 8    convey  a  prohibited  preference  or  discrimination  to  the  ordinary 

 9    listener.22 

10               In  the  end,  the  “touchstone”  of  the  inquiry  is  the  message 

11    conveyed.  Ragin  I,  923  F.2d  at  1000.  Aponte  responded  to  learning 

12    that  A.R.  had  autism  and  epileptic  seizures  with  a  series  of  text 

13    messages  stating  concerns  about  renting  to  the  Rodriguez  family, 

14    including fear that their tenancy would be a “liability.” The district 


                                                    
      22  This  discussion  addresses  the  particular  issues  raised  by  the  “regarded  as” 
      definition of disability under subsection 3602(h)(3), but a statement directed at an 
      individual  can  also  violate  subsection  3604(c)  when  it  conveys  to  the  ordinary 
      listener that the individual is actually disabled under subsection 3602(h)(1). 



                                                       ‐62‐ 
       




 1    court acknowledged that Aponte’s “statements superficially appear 

 2    to be discriminatory on their face because they indicate a desire not 

 3    to rent to Plaintiffs on account of A.R.’s ‘illness,’ ‘medical condition,’ 

 4    ‘situation,’ or proximity to medical treatment.” Rodriguez II, 2013 WL 

 5    6058577,  at  *3.  The  ordinary  listener,  who  “is  neither  the  most 

 6    suspicious  nor  the  most  insensitive  of  our  citizenry,”  Ragin  I,  923 

 7    F.2d  at  1002,  very  well  could  have  interpreted  these  messages  as 

 8    stating  a  desire  not  to  rent  to  anyone  with  such  limitations.  This 

 9    preference could cover many people who qualify as disabled under 

10    the  FHA,  and  thus  Aponte’s  statements  conveying  this  preference 

11    would violate subsection 3604(c).  

12                                 CONCLUSION 

13           We  hold  that  the  district  court  erred  in  granting  defendants 

14    summary judgment because there is sufficient evidence that A.R. is 

15    disabled  under  the  FHA.  Furthermore,  we  hold  that  the  “ordinary 

16    listener”  standard  is  not  applicable  to  claims  under  42  U.S.C.  § 




                                              ‐63‐ 
       




 1    3604(d).  Therefore,  this  claim  also  survives  summary  judgment 

 2    based  on  the  evidence  that  A.R.  was  either  actually  disabled  or 

 3    regarded  as  such.  Finally,  we  hold  that  statements  directed  at  an 

 4    individual  may  violate  the  FHA’s  prohibition  against  statements 

 5    that  indicate  a  preference  or  discrimination  based  on  handicap,  42 

 6    U.S.C.  §  3604(c),  even  if  that  individual  is  not  disabled  under  the 

 7    FHA.  Here,  the  ordinary  listener  could  understand  Aponte’s 

 8    statements  as  classifying  A.R.  as  disabled  under  the  FHA  and 

 9    indicating discrimination or a preference against her on that basis. 

10           Accordingly,  we  VACATE  the  judgment  of  the  district  court 

11    and REMAND. 




                                              ‐64‐